                                                                    Case 2:19-cv-00995-JCM-NJK Document 103 Filed 02/05/20 Page 1 of 4



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for LVMPD Defendants
                                                                7
                                                                                            UNITED STATES DISTRICT COURT
                                                                8
                                                                                                    DISTRICT OF NEVADA
                                                                9
                                                                  LARIME TAYLOR, an individual,                          Case Number:
                                                               10                                                   2:19-cv-00995-JCM-NJK
                                                                                                 Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                     STIPULATION AND ORDER
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  LAS VEGAS METROPOLITAN POLICE
                                                               13 DEPARTMENT, in its official capacity;
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  CLARK COUNTY, a political subdivision of
                                                               14 the State of Nevada; SHERIFF JOSEPH
                                                                  LOMBARDO, in his official capacity as
                                                               15 Sheriff of the Las Vegas Metropolitan Police
                                                                  Department; OFFICER THERON YOUNG,
                                                               16 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               17 Officer; OFFICER MATTHEW KRAVETZ,
                                                                  as an individual and in his capacity as a Las
                                                               18 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER DARRELL LEE DAVIS,
                                                               19 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               20 Officer; OFFICER WESTON FERGUSON,
                                                                  as an individual and in his capacity as a Las
                                                               21 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER THOMAS ALBRIGHT,
                                                               22 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               23 Officer; OFFICER JANETTE GUTIERREZ,
                                                                  as an individual and in her capacity as a Las
                                                               24 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER CLINT OWENSBY, as an
                                                               25 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer;
                                                               26 OFFICER ROBERT THORNE, as an
                                                                  individual and in his capacity as a Las Vegas
                                                               27 Metropolitan Police Department Officer;
                                                                                                   Page 1 of 4
                                                                                                                    MAC:14687-223 3962259_2 2/5/2020 1:41 PM
                                                                     Case 2:19-cv-00995-JCM-NJK Document 103 Filed 02/05/20 Page 2 of 4



                                                                1 OFFICER JACOB BITTNER, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                2 Metropolitan Police Department Officer;
                                                                  OFFICER GERARDO REYES, as an
                                                                3 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer;
                                                                4 OFFICER MORGAN MCCLARY, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                5 Metropolitan Police Department Officer;
                                                                  OFFICER JAKE FREEMAN, as an
                                                                6 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer; and
                                                                7 OFFICER CHRISTOPHER LONGI, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                8 Metropolitan Police Department Officer,

                                                                9                                Defendants.
                                                               10                                STIPULATION AND ORDER
                                                               11         Plaintiff Larime Taylor, by and through his attorneys of record, Margaret A.
MARQUIS AURBACH COFFING




                                                               12 McLetchie, Esq. and Alina M. Shell, Esq., of McLetchie Law and Defendants, Las Vegas
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Metropolitan Police Department (“LVMPD or the “Department”), Sheriff Joseph Lombardo
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 (“Lombardo”), Officer Theron Young (“Young”), Officer Matthew Kravetz (“Kravetz”),

                                                               15 Officer Darrell Lee Davis (“Davis”), Officer Weston Ferguson (“Ferguson”), Officer Thomas

                                                               16 Albright (“Albright”), Officer Janette Gutierrez (“Gutierrez”), Officer Clint Owensby

                                                               17 (“Owensby”), Officer Robert Thorne (“Thorne”), Officer Jacob Bittner (“Bittner”), Officer

                                                               18 Gerardo Reyes (“Reyes”), Officer Morgan McClary (“McClary”), Officer Jake Freeman

                                                               19 (“Freeman”), and Officer Christopher Longi (“Longi”) (collectively “LVMPD Defendants”),

                                                               20 by and through their counsel of record, Nick D. Crosby, Esq. and Jackie V. Nichols, Esq., of

                                                               21 Marquis Aurbach Coffing, hereby stipulate to the following:

                                                               22         1.      The Court scheduled a settlement conference for Thursday, April 2, 2020 in
                                                               23 the above-referenced matter.

                                                               24         2.      The Parties have agreed to reschedule the settlement conference to a date
                                                               25 convenient for the Court and the Parties.

                                                               26 . . .
                                                               27 . . .
                                                                                                              Page 2 of 4
                                                                                                                                MAC:14687-223 3962259_2 2/5/2020 1:41 PM
                                                                      Case 2:19-cv-00995-JCM-NJK Document 103 Filed 02/05/20 Page 3 of 4



                                                                1           3.     The Parties are available as to the following dates:
                                                                2                 Wednesday, April 8, 2020;
                                                                3                 Thursday, April 9, 2020; and
                                                                4                 Friday, April 10, 2020.
                                                                5           4.     Accordingly, the parties request that the Court enter an order scheduling a new
                                                                6 settlement conference based upon the above agreed-upon dates and the date and time

                                                                7 convenient for the Court.

                                                                8           IT IS SO STIPULATED.
                                                                9     Dated this 5th day of February, 2020          Dated this 5th day of February, 2020
                                                               10     MCLETCHIE LAW                                 MARQUIS AURBACH COFFING
                                                               11
MARQUIS AURBACH COFFING




                                                                      By: /s/ Margaret A. McLetchie                 By: /s/ Jackie V. Nichols
                                                               12          Margaret A. McLetchie, Esq.                   Nick D. Crosby, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          Nevada Bar No. 10931                          Nevada Bar No. 8996
                                Las Vegas, Nevada 89145




                                                                           Alina M. Shell, Esq.                          Jackie V. Nichols, Esq.
                                  10001 Park Run Drive




                                                               14          Nevada Bar No. 11711                          Nevada Bar No. 14246
                                                                           701 E. Bridger Avenue, Suite 520              10001 Park Run Drive
                                                               15          Las Vegas, Nevada 89101                       Las Vegas, Nevada 89145
                                                                           Attorneys for Plaintiff Larime Taylor         Attorneys for LVMPD Defendants
                                                               16

                                                               17                                             ORDER
                                                                  IT IS ORDERED that ECF No. 103 is
                                                               18 GRANTED.IT ISITHEREBY
                                                                                   IS FURTHER ORDERED,
                                                                                                  ORDERED   ADJUDGED, and DECREED that a settlement
                                                                  that the Early Neutral Evaluation is
                                                                   conference is scheduled for __________________________________
                                                               19 rescheduled    to April 10, 2020. Plaintiff
                                                               20 must report
                                                                          IT IS to
                                                                                 SOJudge
                                                                                    ORDEREDWeksler's  chambers
                                                                                                this ____ day of _____________________, 2020.
                                                                  at 9:00 a.m. Defendants must report at
                                                               21 9:30 a.m. IT IS FURTHER ORDERED
                                                                  that the pre-ENE call is rescheduled to
                                                               22 April 9, 2020 at 3:00 p.m. IT IS             ____________________________________
                                                                                                               United States District Court Magistrate Judge
                                                               23 FURTHER ORDERED that the parties'
                                                                  confidential mediation statements are due
                                                               24 to Judge Weksler's chambers by 4:00
                                                                  p.m. on April 2, 2020.
                                                               25
                                                                    IT IS SO ORDERED
                                                               26
                                                                    DATED: February 06, 2020
                                                               27
                                                                                                             Page 3 of 4
                                                                                                                                  MAC:14687-223 3962259_2 2/5/2020 1:41 PM
                                                                    __________________________________________________
                                                                    BRENDA WEKSLER
                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                     Case 2:19-cv-00995-JCM-NJK Document 103 Filed 02/05/20 Page 4 of 4



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER with the Clerk of the Court for the United States District Court by using the court’s

                                                                4 CM/ECF system on the 5th day of February, 2020.

                                                                5          Z      I further certify that all participants in the case are registered CM/ECF users
                                                                6 and that service will be accomplished by the CM/ECF system.

                                                                7          El     I further certify that some of the participants in the case are not registered
                                                                8 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                                9 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days to

                                                               10 the following non-CM/ECF participants:

                                                               11                                               N/A
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                /s/ Krista Busch
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                 An employee of Marquis Aurbach Coffing
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                             Page 4 of 4
                                                                                                                                 MAC:14687-223 3962259_2 2/5/2020 1:41 PM
